Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0139189, filed on 10/26/20.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/19/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 8,149,008) in view of Huang et al. (CN 110531125). (“Yamada” and “Huang”).
6.	Regarding claim 1, Yamada teaches A probe card for testing a wafer [Figures 1-5, a probe card for testing a wafer is shown], comprising: a substrate [Figures 1-5, a substrate 11 is shown]; and a block comprising an insulation portion and a conducting portion disposed on the insulation portion [Figures 1-5, a block comprising an insulation portion 14 and a conducting portion 2 disposed on the insulation portion 14], wherein the insulation portion comprises a via and a probe pin which comes into contact with an object to be tested, wherein the conducting portion comprises a contact point electrically connected to the substrate and a conducting pattern passing through the via and electrically connecting the contact point to the probe pin [Figures 1-5, the insulation portion 14 comprises a via and a probe pin 2 comes into contact with an object 5  to be tested, the conducting portion 2 comprises a contact point], wherein a pitch between a plurality of such probe pins is smaller than a pitch between a plurality of such contact points [Figures 1-5, see pitch shown below].
Yamada does not explicitly teach wherein the block comprises a plurality of unit blocks, and wherein the plurality of unit blocks each comprise the insulation portion and the conducting portion, and at least parts of the insulation portions of the unit blocks are arranged while being spaced apart from each other.
However, Huang teaches wherein the block comprises a plurality of unit blocks, and wherein the plurality of unit blocks each comprise the insulation portion and the conducting portion, and at least parts of the insulation portions of the unit blocks are arranged while being spaced apart from each other [Figures 1-4, spaced apart unit blocks are shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yamada with Huang. Doing so would allow Yamada to comprise unit blocks spaced apart from each other which would help test multiple DUT’s effectively.  

    PNG
    media_image1.png
    526
    799
    media_image1.png
    Greyscale

7.	Regarding claim 2, Yamada teaches the probe card.
Yamada does not explicitly teach wherein in the block, the unit blocks having a bar shape are arranged at certain intervals in a first direction. 
However, Huang teaches wherein in the block, the unit blocks having a bar shape are arranged at certain intervals in a first direction [Figures 1-4, unit blocks arranged in a first direction are shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yamada with Huang. Doing so would allow Yamada to comprise unit blocks arranged in a specific manner which would help test multiple DUT’s effectively.  

8.	Regarding claim 5, Yamada teaches the probe card.
Yamada does not explicitly teach wherein the plurality of unit blocks have the same shape.
However, Huang teaches wherein the plurality of unit blocks have the same shape [Figures 1-4, unit blocks arranged in a first direction are shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yamada with Huang. Doing so would allow Yamada to comprise unit blocks having same shape which would help test multiple DUT’s effectively.  
9.	Regarding claim 6, Yamada teaches the probe card.
Yamada does not explicitly teach wherein the unit blocks of the block comprise a first unit block and a second unit block, wherein a plurality of such first unit blocks are arranged at certain intervals in a first direction, wherein a plurality of such second unit blocks are arranged at certain intervals in a second direction different from the first direction, and wherein the first unit blocks and the second unit blocks are arranged to intersect with each other.
However, Huang teaches wherein the unit blocks of the block comprise a first unit block and a second unit block, wherein a plurality of such first unit blocks are arranged at certain intervals in a first direction, wherein a plurality of such second unit blocks are arranged at certain intervals in a second direction different from the first direction, and wherein the first unit blocks and the second unit blocks are arranged to intersect with each other [Figures 1-4, unit blocks arranged in a first direction are shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yamada with Huang. Doing so would allow Yamada to comprise unit blocks arranged in first and second directions which would help test multiple DUT’s effectively.  
10.	Regarding claim 7, Yamada teaches the probe card.
Yamada does not explicitly teach wherein the first unit blocks and the second unit blocks are arranged so that intersection areas are overlapped with each other in a vertical direction.
However, Huang teaches wherein the first unit blocks and the second unit blocks are arranged so that intersection areas are overlapped with each other in a vertical direction [Figures 1-4, unit blocks arranged in a first direction are shown].
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify Yamada with Huang. Doing so would allow Yamada to comprise unit blocks arranged in first and second directions which would help test multiple DUT’s effectively.  

Allowable Subject Matter
11.	Claims 3-4, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	Claims 3-4, 8-10 states:
3. The probe card of claim 2, wherein the unit block comprises a body and a plurality of extension portions diverging from the body in the first direction, and wherein the probe pins are disposed on the body and the plurality of extension portions.  

4. The probe card of claim 3, wherein the plurality of probe pins arranged on the body are arranged in the second direction different from the first direction, and wherein the plurality of probe pins arranged on the extension portions are arranged in the first direction.

8. The probe card of claim 6, wherein the first unit block comprises a first groove, wherein the second unit block comprises a second groove, and wherein the first unit block and the second unit block are arranged to intersect and match with each other so that the first groove is engaged with the second groove.  

9. The probe card of claim 6, wherein the plurality of probe pins arranged on the first unit block are arranged in the second direction different from the first direction, and wherein the plurality of probe pins arranged on the second unit block are arranged in the first direction.  

10. The probe card of claim 1, wherein the unit block comprises a first surface on which the probe pins and some of the conducting patterns are arranged and a second surface adjacent to the first surface, and wherein ends of the probe pins are disposed to protrude further than the second surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2858